 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSafety-Kleen Corporation and Truck Drivers Union,Local No. 407 of the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America and Textile Processors,Service Trades, Health Care, Professional andTechnical Employees International Union, LocalNo. 1 affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 8-CA-14173 and 8-CA-14876October 12, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn July 8, 1982, Administrative Law JudgeSidney J. Barban issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify his remedy,2and to adopt hisrecommended Order, as modified herein.3' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's Decision and recom-mended Order, we hereby modify the remedy to require that Respondentexpunge from its files any reference to the discharge of Thomas E.Foster on.September 2, 1980, and notify Foster in writing that this hasbeen done and that evidence of this unlawful discharge will not be usedas a basis for future personnel actions against him, Sterling Sugars Inc.,261 NLRB 472 (1982)s In par. I(c) of his recommended Order, the Administrative LawJudge uses the broad cease-and-desist language, "in any other manner."However, we have considered this case in light of the standards set forthin Hickmott Foods; Inc., 242 NLRB 1357 (1979), and have concluded thata broad remedial order is inappropriate since it has not been shown thatRespondent has a proclivity to violate the Act or has engaged in suchegregious or widespread misconduct as to demonstrate a general disre-gard for the employees' fundamental statutory rights. Accordingly, wehave modified the recommended Order so as to use the narrow injunc-tive language, "in any like or related manner."We have further modified the Administrative Law Judge's recom-mended Order to include the full reinstatement language traditionallyprovided by the Board. We also modify the proposed notice to conformwith the provisions of the recommended Order.265 NLRB No. 11ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Safety-Kleen Corporation, Warrensville Heightsand Niles, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph l(c):"(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them by Section 7of the Act."2. Substitute the following for paragraph 2(a):"(a) Offer Thomas E. Foster immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings he may havesuffered due to the discrimination practiced againsthim, in the manner set forth in the section of thisDecision entitled 'The Remedy."'3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives em-ployees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discourage membership in oractivities on behalf of Truck Drivers Union,Local No. 407 of the International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any otherlabor organization, by discriminating in regardto hire or tenure of employment of employees,or in regard to any term or condition of em-ployment.84 SAFETY-KLEEN CORPORATIONWE WILL NOT coercively interrogate ouremployees concerning activities on behalf ofor in support of a labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer Thomas E. Foster immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or any other rights and privilegespreviously enjoyed, and WE WILL make himwhole for any loss of earnings he may havesuffered by reason of the discrimination prac-ticed against him, plus interest.WE WILL expunge from our files any refer-ence to the discharge of Thomas E. Foster, onSeptember 2, 1980, and WE WILL notify himthat this has been done and that evidence ofthis unlawful discharge will not be used as abasis for future personnel actions against him.SAFETY-KLEEN CORPORATIONDECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard in Cleveland, Ohio, on July 27-29 andAugust 18, 1981, before Administrative Law JudgeCharles W. Williamson. Administrative Law Judge Wil-liamson having become unavailable to the NationalLabor Relations Board (herein the Board), before issuinga decision in this matter, these cases have been assignedto me for the preparation and issuance of a decision andother appropriate action.The complaint in Case 8-CA-14173 was issued on Oc-tober 20, 1980, based on a charge filed on September 3,1980, by the Charging Party in that case named above(herein Local 407). The complaint in Case 8-CA-14876,together with an order consolidating cases, was issued onJuly 6, 1981, based on a charge filed on May 27, 1981,by the Charging Party in Case 8-CA-14876 namedabove (herein Local 1).The complaint in Case 8-CA-14173 alleges that Re-spondent violated Section 8(a)(1) of the National LaborRelations Act (the Act) at its Warrensville Heights,Ohio, facility by interrogating an employee on August29, 1980, concerning union activities of its employees,and violated Section 8(a)(3) and (1) of the Act at that fa-cility by terminating the employment of Thomas E.Foster on September 2, 1980, because of Foster's unionor other concerted activity.The complaint in Case 8-CA-14876 alleges that Re-spondent violated Section 8(a)(3) and (1) of the Act byterminating the employment of Charles Padden, RichardMilheim, and Ronald Vanasdal at its facility in Niles,Ohio, on or about May 23, 1981; and violated Section8(a)(5) of the Act by failing and refusing to recognize orbargain with Local I as the exclusive representative ofits routemen at that facility.The answers to the complaints deny the unfair laborpractices alleged, but admit allegations of the complaintssufficient to justify the assertion of jurisdiction (Respond-ent, while engaged in the rental and servicing of partscleaning machines at branch offices in various States, in-cluding Warrensville Heights and Niles, Ohio, during arecent 12-month period, received goods directly fromoutside Ohio at each of the Ohio branch offices men-tioned of a value of $50,000), and to support a findingthat Local 407 is a labor organization within the meaningof the Act. It was stipulated at the hearing that Local Iis a labor organization within the meaning of the Act.Upon the entire record in this case, and after due con-sideration of the briefs filed by the General Counsel andRespondent, I make the following:FINDINGS AND CONCLUSIONSI. INTRODUCTIONThe employees involved in this proceeding are em-ployed at two of Respondent's branch offices as driversalesmen-service men (herein routemen or salesmen)whose duties include persuading customers to permit theinstallation on the customers' premises of equipmentowned by Respondent for cleaning vehicle parts, and touse other services furnished by Respondent. The equip-ment involved apparently is not usually sold, but isrented to the customer so long as the latter desires to uti-lize Respondent's services. The salesmen are expected toservice Respondent's machines, and some machinesowned by customers, on the customer's premises, on arather rigid schedule, by installing or leaving fresh tanksof cleaning fluid to be used in operation of this equip-ment. The routemen are also expected to sell the custom-ers related items distributed by Respondent, such asbrushes, cleaners, wiper blades, etc., which items are re-ferred to in the records as "Allied Product."The drivers are paid, in part, by commissions, for theservices they perform. It also appears that branch man-agers receive substantial bonuses if the drivers performscheduled services each week, "on-time," and this is re-ported in weekly forms to Respondent by Friday of thatweek.II. CASE 8-CA-14173This case involves the four drivers at Respondent'sWarrensville Heights branch (referred to herein as "theCleveland Branch") at the times material: Thomas E.Foster, Steven Sanducci, Joseph Bartok, and NoelShriver.Foster, who had been terminated in 1979, without hisfault, from one of Respondent's branches, was reem-ployed at the Cleveland branch in March 1980 (all datesin this section are in 1980, unless otherwise noted). Infilling out his job application, Foster noted that he hadone traffic violation in the preceding 2 years, althoughhe had, in fact, had a second traffic citation some 22months previous; but, he testified, at the time he com-pleted his application he did not recall this former viola-85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion. The Cleveland branch manager at the time, PaulHerbert, urged his superiors that Foster should be re-tained, notwithstanding the error on his application, be-cause he was such a good salesman. George Mortimer,the regional manager of Respondent's Pittsburgh region,which includes both the Cleveland and the Niles, Ohio,branches, agreed, and on May 9 Foster was advised thatRespondent had taken into account that he had "perhapsforgot[ten] this other violation," and that he would beretained, but would be on probation for I year and berequired to take a defensive driving course.It would appear that Foster quickly became one ofRespondent's most productive salesmen, as indicated bya promotional newsletter put out by the Pittsburghregion, urging the salesmen in that region to greater salesefforts, in which, inter alia, the following appeared:BRANCH OF THE PERIODShowing us all what a well-run Branch with talent-ed salesmen looks like, Mark Wimmer backed up byTom Foster, Noel Shriver, Steve Sanducci and JoeBartok of the Cleveland Branch stole the show inperiod 7.... CONGRATULATIONS TO YOUMARK AND TO YOUR SALES TEAM FOR ASPLENDID PERFORMANCE IN PERIOD 7.1SALES AND SERVICE REPRESENTATIVEOF THE PERIODThere's no doubt about the super job done inPeriod 7 by Tom Foster of the Cleveland BranchlTom performed 295 services, put out 22 Parts-washers; 3 I.C.'s; 11 C.O.M.S. and sold $1,098.00 inAllied Product. This was certainly a fine effort byTom. CONGRATULATIONS TO YOU TOMFROM THE PITTSBURGH REGION!On August 25, Foster, Sanducci, and Bartok signed au-thorization cards for Local 407, and, on August 28, theUnion sent a letter to the Cleveland Branch managerclaiming to represent a majority of the routemen and re-questing recognition of the union as the representative ofthe routemen for collective bargaining. Branch ManagerMark Wimmer (who had replaced Branch Manager PaulHerbert in June 1980) admits that he received the letteron August 29.2Sanducci and Bartok were in the office when the letterfrom Local 407 was received. They recall Wimmerreacting with perturbation, advising Mortimer of its re-ceipt on the telephone. After this telephone conversation,Mortimer called to talk with Sanducci. According toSanducci's testimony, which is not denied, Mortimerasked how Sanducci was doing, and then asked, "What'sgoing on," to which Sanducci replied, "Nothing." Mor-Respondent divides its sales year into 13 4-week periods, each start-ing on a Sunday and ending on a Saturday. The seventh period would bea 4-week period ending in mid-July 1980.2 It seems clear and I find that Wimmer had little difficulty in ascer-taining the identity of the employees who had signed for the Union.Wimmer recalled that the letter from Local 407 said that "at least threeof the people ...wanted to bring the Union in." In a situation such asthis, where only one of four employees did not join with the others inseeking union assistance, the probabilities are strong that Respondentwould soon become informed, particularly where, as here, Respondentengaged in questioning the employees concerning their activities.timer again asked, "What is going on" Sanducci respond-ed, "Nothing. I don't know what you are talking about."Mortimer said, "Come on. What is going on? What isgoing on down there?" Sanducci answered that nothingwas going on, and asked, "Why are you calling me?"Mortimer then referred to the fact that, when there wassome question about Sanducci's eligibility for the hospitalplan, he had helped Sanducci to secure hospitalization in-surance. Mortimer continued, "In the future, I wouldhope you.would do me some favors, too." "You do me afavor, I do you a favor." Sanducci professed not toknow what Mortimer meant, to which the latter re-sponded, "I think you know what I mean," and asked totalk to Wimmer.Foster came into the office after the other two. Mor-timer also asked to talk to him. In the course of refer-ences to Foster's wife and children and to Foster's needto enroll in the safe driving course (Foster said that hehad done so), and similar matters, Mortimer asked ifthere were any problems at the branch that he shouldknow about, which Foster appears to have avoided an-swering, and ended by saying that he would help Fosterwith any problem concerning the safe driving course,commenting, "I might be needing a favor from you someday." During the course of this conversation, Mortimertold Foster that he "was doing a super job ...an out-standing job."According to Sanducci, Mortimer had never called tospeak to him about work before.The next workday was Tuesday, September 2. At theend of that day, Wimmer discharged Foster for allegedly"falsifying documents." The immediate cause, fromWimmer's testimony, was the fact that on three reports,two dated August 28 and one dated August 29, 1980,Foster stated that he had "pulled" (i.e., removed) Re-spondent's machines from the premises of three custom-ers, apparently at the customers' request, when, in fact,he had not yet done so. Foster explained that in eachcase his truck was overloaded and he informed the cus-tomer that he would pick the machine up at a later time.Foster also testified, without contradiction, that he hadtold Wimmer on those occasions that he had been unableto pick up the machine at two of the customers, withoutany response from Wimmer. Wimmer's testimony doesassert that there was room on Foster's truck to bring themachines in "on those particular days," but this testimo-ny appears vague, not positive, and based not on person-al recollection, but on after-the-fact calculations or esti-mates. I credit Foster.According to Foster's testimony, which I credit, onSeptember 2, Foster told Wimmer that he had brought inthe machine from the third customer involved andshowed it to Wimmer in the warehouse at Wimmer's re-quest. Wimmer denied that Foster had returned the ma-chine because the serial number on the machine did notmatch Respondent's records. To the extent Wimmer'stestimony is different, it is not credited. Wimmer agreed,on cross-examination, that this discrepancy in serial num-bers was not unusual where the driver who placed, orreplaced the machine at the customer's premises did notkeep a careful record. Foster, who had not placed this86 SAFETY-KLEEN CORPORATIONparticular machine, asserted that this was the reason theserial numbers did not match in this case. There was noevidence that these alleged "falsifications" with respectto "pulling" these three machines caused any detrimentto Respondent or benefited Foster.Wimmer also asserted that Foster's alleged "falsifica-tion" of his employment application, his participation ina practice called "plugging tickets," and his failure toturn in cash receipts on one occasion in early July werefactors in Wimmer's decision to discharge Foster. Insome confusing testimony, Wimmer also indicated thathe had suspicions that Foster was selling Respondent'sproducts at unauthorized prices.3Each of these allegedreasons for Foster's termination will be considered here-under.1. The employment application incident, as has beennoted, occurred well before Wimmer came to the Cleve-land Branch and his testimony makes clear that he is ill-informed as to the details (he is in error as to the numberof Foster's violations, the term of this probation, and theterms of Respondent's letter).2. The so-called practice of "plugging tickets" is notfully or clearly explained in the record. It may refer toseveral similar practices, only one of which is referred toin any detail in the record.Because Respondent places considerable emphasis onroutemen performing prescribed services for customers(e.g., replacement of used drums of solvent at the cus-tomer's premises with drum of fresh solvent), on a fairlyrigid schedule, and even makes the branch manager'sbonus contingent on these services being performed andreported by the end of the workweek, a practice grewup at the Cleveland Branch (and perhaps elsewhere) forroutemen who on their regular visits found the custom-er's place of business temporarily closed, to neverthelessleave drums of fresh solvent, without actually installingthem, and write up the service as being performed, andsign the ticket with their own names on behalf of thecustomer.' The ticket would then be sent to Respond-ent's main office showing that the service had been per-formed on time.d Some of the routemen were instructedas to that practice by the then Cleveland Branch man-ager, Paul Herbert, who was replaced by Wimmer inJune 1980. Within 2 weeks thereafter, Wimmer found outabout this practice of "plugging tickets," and directedthat it be stopped. It is significant that Wimmer concedesthat from this point in late June Foster did not againengage in the practice of "plugging tickets."According to Wimmer, however, about the time he re-placed Herbert as branch manager at Cleveland, Re-spondent's main office informed him that several custom-' On cross-examination, Wimmer stated that he never raised this matterwith Foster because "[t]here was nothing I could positively state or saywhy. But this made me suspicious."4 Wimmer's testimony indicates that there are on file with Respondentagreements by the customers which permit the dropoff of drums in justthis manner.s I infer from the record as a whole that the practice of "pluggingtickets" may have included, on occasion, writing up tickets for submis-sion to Respondent's main office when the drums of solvent had not actu-ally been left at the customer's premises, or some other scheduled servicehad not actually been performed, when the driver anticipated performingthe service the following week.ers (Wimmer consistently said "four," but could recallonly three) complained that they had not received theservices for which they were being billed, and refused topay. Notwithstanding that these alleged incidents oc-curred during Herbert's tenure, Wimmer says that Re-spondent deducted from him the bonuses that had beenpaid, presumably to Herbert, on these sales. Some ofthese incidents, but not all of them, Wimmer attributedto Foster. Wimmer recalled specifically that Respondentinformed him that one of the three complaining custom-ers, Mrs. Krantz of Street and Dirt Bike, had complainedof being billed for services not performed by Foster.However, when called as a witness by the GeneralCounsel, Krantz testified that she had not had any com-plaint about Respondent or its services and had nevercomplained about being charged for services not per-formed. I credit Krantz who appears to be a disinterestedthird party.3. At the end of a workday, on a Friday in early July1980, Foster failed to turn in the invoices and cash re-ceipts from his route. On the following Monday heturned in the invoices and the receipts collected. Foster,in his testimony seemed to equate this with Respondent'spractice at the time of permitting routemen to give Re-spondent personal checks against their daily collectionwhen the routeman had no opportunity to go back to thebank.6Wimmer says he discontinued the practice. WhenWimmer brought this incident to the attention of Divi-sion Manager Mortimer, the latter instructed Wimmernot to fire Foster, but to watch him.4. Lastly, as has been noted, there is no evidence tosupport the alleged suspicion that Foster sold Respond-ent's products at unauthorized prices. Foster denies thathe did so.Ill. ANALYSIS AND CONCLUSIONSA. InterrogationImmediately upon being informed of Local 407's claimto represent the routemen at the Cleveland Branch, Re-gional Manager Mortimer called one of the four route-men at work-a most unusual action-to inquire whatwas going on at the branch. Shortly thereafter Mortimerspoke to another routeman at the branch office, in an at-tempt to find out what the problems were at the branch.When the men sought to avoid Mortimer's questions, hebecame insistent and suggested that cooperation by themen would be tied in to favors by Respondent. In thesecircumstances, I find that Respondent engaged in coer-cive interrogation in violation of Section 8(a)(1) of theAct.B. Discharge ofFosterFoster was one of the best salesmen-at times the verybest salesman-in the Pittsburgh region. In AugustFoster and two other routemen signed Local 407 author-ization cards. On August 29, Respondent received theUnion's claim to represent a majority of the four route-^ On one occasion, while Herbert was branch manager, Foster admitsgiving Herbert a bad check.87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen at the Cleveland Branch. At the end of the nextscheduled workday, September 2, Branch ManagerWimmer discharged Foster.The record shows that Wimmer was strongly opposedto the unionization of the routemen. Wimmer's precisereason for discharging Foster when he did is somewhatdifficult to pin down. However, shortly before that date,Foster had noted on records which he turned in that Re-spondent's machines had been removed ("pulled") fromthe premises of three customers (apparently at their re-quest), when, in fact, because his truck was fully loaded,Foster had merely promised to return to pick up the ma-chines. Respondent argues that this constituted "falsifica-tion" of records justifyiAg discharge. However, whilesuch terminology (falsification) may be technically cor-rect, it seems overblown here, where there is no evi-dence that Foster's action harmed Respondent or benefit-ed Foster. Moreover, Foster testified, and Wimmer doesnot deny, that Foster informed Wimmer, about the timethat he submitted these erroneous reports, that he actual-ly had to return to the customer's premises for two ofthe machines, and Wimmer at the time made no com-ment.In its brief (p. 5), Respondent narrows the reason forFoster's termination down to an asserted "confrontation"between Foster and Wimmer on September 2 concerningone of these machines. Thus, at the end of the day, onSeptember 2, in response to Wimmer's inquiry, Fosteradvised that he had that day brought in one of the threemachines. However, when Foster showed Wimmer themachine in the warehouse which he claimed to havebrought back, Wimmer disputed Foster's assertion be-cause the serial number on the machine did not matchthe number on Respondent's records. But at the hearing,Wimmer conceded, as Foster testified, that this discrep-ancy often happened because of the carelessness of previ-ous routemen in recording serial numbers of replacementmachines.Wimmer also testified to number of other reasons forfiring Foster, as follows: (1) Wimmer referred to an as-serted "falsification" of Foster's application for employ-ment, an omission, clearly not intentional, which oc-curred before Wimmer became branch manager, andwhich Respondent had long ago decided did not requireFoster's discharge; (2) Foster's asserted "falsification" ofrecords showing services performed as of a certain time,which had not, in fact, then been performed, whichrecords Foster and other routemen had prepared in ac-cordance with the instructions of the prior branch man-ager, and which, Wimmer conceded, Foster had discon-tinued as of the previous June at Wimmer's direction;7(3) Foster's failure in the previous July, on one occasion,to turn in cash receipts obtained on Friday until the fol-lowing Monday, for which Regional Manager Mortimerat the time told Wimmer not to discharge Foster; and (4)an asserted suspicion that Foster had sold Respondent'sI Wimmer particularly asserted that one specified customer complainedto Respondent that she had not received the services for which she wasbeing billed-due to Foster's action--causing Wimmer to "lose moneyout of his pocket." That customer testified at the hearing that she hadhad no complaint with Respondent's services, and had never complainedto Respondent about being billed for services she never received.products at unauthorized prices, a matter concerningwhich, admittedly, there is no proof.8Respondent, of course, has the right to discharge itsemployees for any reason, at any time, or for no reasonat all, so long as it does not violate the Act, or other lawor binding agreement. However, in this case there are anumber of factors that indicate an improper motive inthe termination of Foster. Thus, not only did Respondentactively welcome Foster back into its employ in March1980, but, also because he was an outstanding salesman,rejected several improprieties on Foster's part as reasonsto terminate him when they occurred. But immediatelyafter being informed that three out of four salesmen atthe Cleveland Branch had authorized a union to repre-sent them, Respondent terminated Foster, according toBranch Manager Wimmer in substantial part because ofthose matters which Respondent had previously con-doned.The asserted immediate cause of Foster's dischargewas three erroneous notations on company reports (thathe had "pulled," i.e., removed, machines from the prem-ises of three customers when he had not actually yetdone so) which do not appear to have been of any sig-nificant consequence and two of which notationsWimmer knew and had passed off without commentprior to learning of the employees' union activity. It isalso contended that Wimmer fired Foster because theserial numbers on one of these machines which Fosterclaimed to have brought in on September 2 differed fromthe number contained in Respondent's records. But here,too, Wimmer admitted that this occurred from time totime where the routeman who placed the machine wascareless. It is not contended that Foster was at fault inthis respect.Respondent, however, contends (br. p. 8) that the factthat Respondent did not terminate all four of the route-men, or at least two of them "so that there might be atleast a tie in the election process," argues against an im-proper motive in firing Foster. However, it is not neces-sary to fire all union members to chill an organizationalattempt, one is frequently sufficient.9 Respondent maywell have thought that, at the moment, Foster was theonly one of the unionized routemen who was vulnerable.It has been found that Branch Manager Wimmer wasaware of the identity of the three employees who signedfor the Union and the one who did not. By firing oneemployee among the union group, Respondent could (byreplacing him) achieve the tie vote that Respondent sug-gests.Based on the above, and the record as a whole, I amconvinced and find that Respondent discharged ThomasE. Foster because of his activities in support of Local407, in violation of Section 8(aXl) and (3) of the Act.a When Wimmer terminated Foster, he also brought up a bad checkFoster had given Respondent at some time before Wimmer becamebranch manager. Though Respondent cross-examined Foster on thepoint, so far as I am aware, Wimmer did not mention this in his testimo-ny or assert it as a reason for Foster's discharge.9 Though the record is silent on the point, Respondent in its brief as-serts that there was a representation election at the Cleveland Branchwhich Local 407 lost.88 SAFETY-KLEEN CORPORATIONIV. CASE 8-CA-14876This case involves the routemen at Respondent's Niles,Ohio, Branch, also referred to in the record and hereinas the "Youngstown Branch." At times material to thecomplaint, the routemen at the Youngstown Branchwere Charles Padden, Richard Milheim, and Ronald J.Vanasdale. The branch manager was Jacob (Jake) Kle-mann. The Youngstown Branch, like the ClevelandBranch, is included in Respondent's Pittsburgh region.At the time George Mortimer was the regional manager.On May 5, 1981 (all dates in this section are in 1981unless otherwise noted), Padden, Vanasdale, and Milheimsigned authorization cards designating Local I as theirbargaining representative.Albert A. Meranto, business representative of Local 1,and district chairman of the Union's Youngstown Dis-trict, attempted unsuccessfully, until late in the afternoonon Friday, May 22, to contact Mortimer, by phone. Thatafternoon Mortimer returned Meranto's earlier call. Ac-cording to Meranto, he explained who he was, that herepresented Local 1, and that he was from Youngstown.Meranto said he had Mortimer's employees "signed 100percent," and that he would like to sit down with Mor-timer and "sign a recognitional agreement." Mortimersaid he would be out of town until the followingWednesday, at which time "he would get back to [Mer-anto]." According to Mortimer, in this conversationMeranto said that "he had signed cards from several ofmy people" and that he would like to talk to Mortimer.Mortimer denied that Meranto said he wanted to talkabout Respondent "signing a representation agreement,"and asserted further that Meranto did not further identifythe employees he claimed to represent, saying only thathe covered the entire State of Ohio. Mortimer testifiedthat he told Meranto that he would be going to Pitts-burgh the following week and would call Meranto at theend of the week. He, nevertheless, did not do so and hashad no further contact with Meranto. As between thetwo versions of this conversation, I credit Meranto. Inparticular I believe that it is much more likely that Mer-anto told Mortimer that he wanted to meet with Mor-timer to secure Respondent's recognition of the Union asthe employees' representative, as Meranto claims, thanthat he did not, as Mortimer says. That would be theprincipal, if not the only purpose of such a meeting. IfMortimer's version were accepted it would appear thatMeranto did not state any reason for wanting to meetwith Mortimer, nor did the latter ask the purpose. Thatis improbable. Similarly, since Meranto had 100 percentof the unit signed up, it would be likely that he said so.Certainly, he would not have claimed to representmerely "several employees," as to represent Mortimer as-serts, rather than claiming at least majority representa-tion. There is no dispute that Meranto did not specifical-ly identify the Branch office that he claimed to repre-sent, but there also seems to be no dispute that Merantostated that he was based in Youngstown, although Mor-timer also says Meranto stated that he had jurisdictionover the entire State of Ohio.The employees at the Youngstown Branch were givenoff Friday, May 22, and Monday, May 25, as a MemorialDay holiday. When Milheim and Vanasdale arrived forwork on Tuesday morning, they found all the lockschanged so that they could not get in to work. WhenBranch Manager Klemann arrived he told the routementhat they had been terminated as of the close of businesson Friday, May 22. He advised them that each of themwould receive a mailgram (which Klemann had sentfrom his home on Saturday) confirming their terminationfor "lack of performance increase in period 5." Respond-ent contends that over a week prior to May 22 it had de-cided to fire the three routemen as of that date for thereasons set forth hereunder.Klemann testified that, about the middle of May, hewas at his "wit's end" with the routemen, that "sales haddropped drastically and the entire branch was goingdownhill." For this reason, he asked Mortimer to cometo the branch on May 14 and meet with the men. Mor-timer did so. However, before considering that meetingand its aftermath, it will be useful to discuss the evidenceof the Youngstown Branch drivers' performance for pe-riods 3, 4, and 5. 10According to Respondent's records for the entire Pitts-burgh region (Resp. Exhs. 13-15), ranking the drivers ac-cording to their commissions received on sale and serv-ices, Milheim and Vanasdale steadily increased theircommission in each period, including commissions on"Services," "Placements," and "Allied Products."Padden, who was not hired until March 31, also showsan increase in each category in period 5 over period 4."These three routemen were ranked about midway amongall the drivers in the Pittsburgh region; a number of driv-ers who ranked below them are still employed by Re-spondent.In contrast to the documents noted above, Respondentalso introduced another exhibit (Resp. Exh. 11), asserted-ly prepared by Regional Manager Mortimer, which ap-pears to show that Milheim had an increase in services inperiod 4 over period 3, but a decrease in services inperiod 5 over period 4.12 This exhibit seems to showthat Milheim had a decrease in Allied Product sales inperiods 4 and 5 with respect to the previous periods. Onthe other hand, Vanasdale is shown to have increased hisnumber of services in period 4 over period 3, and inperiod 5 over period 4. The exhibit shows, as Vanasdalerecalled, that his Allied Product sales decreased, whichVanasdale attributed in part to his hand being in a castduring periods 4 and 5,13 and also to his being regularlyused in a territory other than his own during period 5.10 According to my calculations, period 3 ran from March I to March28; period 4 ran from March 29 to April 25; and period 5 ran from April26 to May 23." The only category showing a negative trend on these records areRespondent's calculations "annualizing" the routemen's commissions It isnot explained why Respondent expected that the routemen's annual com-mission would decrease while their actual commissions for each periodincreased." Milheim explained that this was due to his being assigned at the be-ginning of period 5 to a new territory in .which the customers were dis-satisfied with Respondent because of prior poor service by anotherbranch office. He reported this to management,'s Mortimer's testimony indicates that Respondent normally tended toexcuse poor performance due to an injury.89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination Milheim and Vanasdale testifiedto their recollection of their past performance in variousareas. To the extent that their recollection appears todiffer from the records, I have given it little weight.Padden, who was a new employee, is shown by Re-spondent's Exhibit 11 to have less services and productsales in period 5 than in period 4, which he attributed tothe fact that in period 4 Klemann was riding with himand assisting in his sales and services, while in period 5he was performing alone. The record indicates that nor-mally new employees are not evaluated by Respondentuntil after 90 days. 14About the first of May 1981, Respondent established anew standard of performance for the routemen, Klemannadvising them that they would be expected to make $25a day in commissions, which he said would give them$6,000 a year. However, Klemann told Padden that, be-cause he was so new, he would not be expected toachieve this goal at that time. Padden states that, never-theless, he made the $25-a-day standard the first week,but fell slightly below the following 2 weeks before heand the other two routemen were terminated. Vanasdaleasserts that the first week, still hampered by the injury tohis hand, he fell below the standard, but exceeded the$25-a-day standard the following 2 weeks. Milheim testi-fied that during the first week he exceeded the newstandard, but fell slightly below on the second week.About May 20, Klemann spoke to Milheim about this,and, after hearing Milheim's explanation for his failure tomake the $25 standard, told Milheim that he would begiven 2 weeks to come up to the standard and expressedconfidence in his ability to accomplish this. Milheim ex-ceeded the $25 standard on May 20 and 21, for which hewas complimented by Klemann. None of the routemenworked on May 22. All were discharged as of the end ofthat day for asserted poor performance, as has beennoted.Mortimer and Klemann testified that after an earlymorning meeting with the Youngstown routemen onMay 14 that they agreed that Klemann should dischargeall three routemen at the end of that period (whichwould end May 23), because of their performance andapparent lack of enthusiasm. 15Mortimer states that on the next day, May 15, he sentthe following memorandum to Klemann, which Klemannasserts that he received on May 18. Mortimer also saysthat he sent a copy of the memo to his superior, ClydePhillips, who also says he received this memo on May18. The memo states:Jake:After talking with your sales reps Paden [sic], Mil-heim and Vanasdale yesterday and after going overtheir production during Periods 3, 4, and 5, I adviseyou seriously consider replacing these three men.14 On March 6, after his first 90 days, Milheim was given a favorablerating and a $10 raise for satisfactory performance. Similarly Vanasdalewas given an excellent appraisal and a $10 raise on April 16. Klemanncontends both immediately dropped drastically, or went downhill.15 Klemann asserts that after this meeting "we [Klemann and Mor-timer] agreed that all three should be terminated." Mortimer testified thatKlemann said that "he would terminate them at the end of the period."Their lack of enthusiasm for the job was apparentand as you can see their figures bave been consist-ently below objectives.You should plan to make your changes at the endof Period 5.However, there are a number of factors that would in-dicate that Klemann had not anticipated terminating theYoungstown routemen as of May 22. As has been noted,on May 20, Klemann told Milheim that Milheim wouldhave two additional weeks to start making the new $25commission standard, and, in fact, expressed confidencethat Milheim could do so. On May 21, Klemann con-gratulated Milheim for making the standard on May 20and 21.On Tuesday, May 19, Klemann took pains to compli-ment and thank Vanasdale for the production he had ac-complished the preceding week.On May 21, Klemann suggested to Padden that hework on Friday, May 22, and take off Tuesday, May 26,from work instead, which Klemann admits would not bepossible if Padden were to be discharged on May 22.Also, on Tuesday, May 19 (or Wednesday, May 20),Klemann called Padden into his office to ask if Paddenwere having trouble with his job, and when Padden re-plied that "there was a lot about the product" that hadnot been explained to him, Klemann gave him an instruc-tional book to take home and study, explaining that "itwould give [Padden] the product knowledge that [he]needed."As of May 22, Klemann did not have replacements forthe three routemen. He had interviewed one man whopromised to come to work on June 1. On Saturday, May23, Klemann called Manpower (temporary help) for twoadditional men to begin work on May 26.V. ANALYSIS AND CONCLUSIONSThese three discharges present a very difficult case.Though Respondent contends that each of the three em-ployees was terminated for poor performance on the job,there is substantial evidence indicating that their workperformance was not as bad as Respondent contends, orwas affected by factors which, under ordinary circum-stances, one would expect Respondent to excuse-two ofthe employees, who were recently rated as good or supe-rior producers, were hampered by injury or other ex-tenuating circumstances; and the third was a new em-ployee, who the branch manager had said would begiven more time to meet Respondent's standards.It is further strange that, according to Respondent'sown account, having delayed these terminations for 9days, Respondent nevertheless felt impelled to dischargeits entire sales force at one stroke on the day Respondentlearned that they had joined the Union, even though Re-spondent had no one ready to replace them.'I I would16 Respondent says that it decided on May 14 to discharge the threeroutemen on May 22. But on that date it had only one replacement whopromised to come to work on June 1. On Saturday, May 23, Respondentfirst contacted Manpower for temporary help.90 SAFETY-KLEEN CORPORATIONnot expect such conduct from an organization like Re-spondent's, so strongly geared to sales and service.Even though it is stated that Respondent's branchmanager had decided on May 14, at the regional manag-er's suggestion, to fire the three routemen on May 22,the record shows that the branch manager, in the weekprior to May 22, engaged in conduct quite inconsistentwith an intention to let these three salesmen go on thatdate.However, there is no getting around the fact that notonly did the branch manager and the regional managertestify that they decided on May 14 to discharge thethree salesmen on May 22, but also both of them and theregional manager's superior testified that, by May 18, theregional manager had confirmed this in writing by amemo in which he recommended that the branch man-ager "seriously consider replacing these three men" as ofMay 22. While I might be inclined, on this record, to dis-credit the branch manager, I have no basis for discredit-ing the regional manager and his superior. I thereforefind that the memo is genuine and antedates the Union'srequest for recognition.This leaves then only one possibility that I can see,that notwithstanding the memo, the branch managerwould not have fired the sales force on May 22 exceptfor the fact that the Union's telephone call requestingrecognition came in that day. There is some evidencethat would support that proposition, as I have noted, butnot enough, in my opinion, to justify a finding that thedischarge of Vanasdale, Milheim, and Padden violatedSection 8(aX1) and (3) of the Act.In the absence of any other evidence of bad faith onRespondent's part at this branch, I also find that Re-spondent did not violate Section 8(a)(5) by failing and re-fusing to recognize and bargain with Local 1 as the rep-resentative of the routemen at the Youngstown Branch.In the circumstances, I shall recommend the dismissalof the allegations that Respondent violated Section8(aXl), (3), and (5) in Case 8-CA-14876.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 407 and Local I are each a labor organizationwithin the meaning of Section 2(5) of the Act.3. By coercively interrogating employees concerningtheir union activities, Respondent violated Section 8(a)(l)of the Act.4. By discharging Thomas E. Foster because of hissupport of Local 407, and activities on its behalf, Re-spondent violated Section 8(a)3) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act, it will be recommend-ed that Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent discriminated againstThomas E. Foster in violation of the Act, it will be rec-ommended that Respondent offer Thomas E. Foster im-mediate and full reinstatement to his former position or,if that position no longer exists, to a substantially equiva-lent position at its Cleveland, Ohio, branch, without prej-udice to his seniority or other rights and benefits, andmake him whole for any loss of pay or benefits which hemay have suffered as a result of the discriminationagainst him by payment to him of a sum of money equalto that he would have earned as wages and other bene-fits from the date of his termination to the date of his re-instatement, less his net interim earnings during thatperiod, and interest thereon, to be computed in themanner prescribed in F W Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER 7The Respondent, Safety-Kleen Corporation, Warrens-ville Heights and Niles, Ohio, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in or activities on behalfof a labor organization by discriminating in regard tohire or tenure of employment of employees, or in regardto any term or condition of employment.(b) Coercively interrogating employees concerning ac-tivities on behalf of or support of a labor organization.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Thomas E. Foster immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position at Re-spondent's Cleveland Branch, and make him whole forany loss of earnings or benefits he may have suffered byreason of the discrimination against him, in accordancewith the provisions set forth in the section hereinaboveentitled "The Remedy."(b) Expunge from its files any reference to the dis-charge of Thomas E. Foster on September 2, 1980, andnotify him in writing that this has been done and thatevidence of this unlawful discharge will not be used as abasis for future personnel actions against him.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards, personnel records and reports, and all otherrecords necessary to effectuate the Order herein.(d) Post at its Warrensville, Ohio, branch, also knownas the Cleveland Branch, copies of the attached noticemarked "Appendix."'8Copies of the notice, on formsprovided by the Regional Director for Region 8, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyI8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."upon receipt thereof, and be maintained for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has'taken to comply herewith.IT IS FURTHER ORDERED that the complaint in Case 8-CA-14876 be and it hereby is dismissed as to alleged vio-lations of the Act not found hereinabove in this Deci-sion.92